Citation Nr: 9917001	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  96-23 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for residuals of 
dislocation of the left shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel R. McGarry



INTRODUCTION

The veteran had verified active service from February 1979 to 
March 1995.  His DD Form 214 indicates that he also had prior 
active service of more than three years and eleven months, 
and prior inactive service of more than two years and eleven 
months.

Initially this matter came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision in part of 
which the regional office (RO) denied entitlement to service 
connection for residuals of head and left shoulder injury.  
In January 1998, the Board remanded these issues to the RO 
with instructions to verify military service prior to 
February 1979 and to obtain from the veteran details 
concerning medical treatment pertinent to such claims so that 
records of such treatment could be obtained.  In a letter 
dated in April 1998, the RO provided medical information 
release authorization forms to the veteran and described the 
information which was required to secure evidence which might 
support the claim.  In addition, the veteran was requested to 
provide the dates of all of his service, inactive and active, 
prior to February 1979.  In August 1998, after the veteran 
failed to respond to the RO's letter, he was provided a 
supplemental statement of the case and advised that the head 
and shoulder injury claims continued to be denied, as no new 
evidence had been submitted.  He was given 60 days to respond 
to the supplemental statement of the case.  The record 
contains no additional response from the veteran.

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well-grounded 
claim; that is, one that is plausible.  If he has not 
presented a well-grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
the claim because such additional development would be 
futile.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  The appellant's representative has argued 
that VA has expanded its duty to assist the claimant by 
provisions in its manual M21-1, and the Board should 
determine whether the RO has followed the guidelines therein 
and remand the appeal for further development if the RO has 
not followed such guidelines.  This manual is not supposed to 
be a substantive rule.  See Fugere v. Derwinski, 1 Vet. 
App. 103, 106 (1990).  The representative has not cited to a 
court decision that holds that the cited portions of M21-1 
are substantive rules.  Consequently, I see no basis to 
comply with the representatives request in this regard.


FINDINGS OF FACT

1.  The record does not contain competent evidence of a nexus 
between a current disability and a head injury sustained 
during the veteran's active military service.  

2.  The record does not contain competent evidence of a nexus 
between a current left shoulder disability and injury 
sustained during the veteran's active service.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
residuals of a head injury is not well grounded.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303 (1998).

2.  The claim of entitlement to service connection for 
residuals of left shoulder injury is not well grounded.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  With chronic disease shown as such 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For a showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim which is meritorious on 
its own or is capable of substantiation.  See Murphy v. 
Derwinski, Vet. App. 78, 81 (1990).  The three elements of a 
well-grounded claim are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus between the in-service 
disease or injury and the current disability as provided by 
competent medical evidence.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1996).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence to make a claim well grounded depends 
upon the types of issues presented by the claim.  Grottveit 
v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required.  
Id. at 93.

For the reasons discussed below, the Board finds that the 
veteran's claims of entitlement to service connection for 
residuals of a laceratin injury to the head and residuals of 
left shoulder dislocation are not well grounded.  Although 
the RO did not specifically state that it denied these claims 
on the basis that they were not well grounded, the Board 
concludes that this error was not prejudicial to the 
claimant.  See Edenfield v. Brown, 8 Vet. App. 384 (1995) 
(deciding that the remedy for the Board's deciding on the 
merits a claim that is not well grounded should be 
affirmance, on the basis of nonprejudicial error).  While the 
RO denied service connection on the merits, the Board 
concludes that denying the claims because they are not well 
grounded is not prejudicial to the appellant, as the 
appellant's arguments concerning the merits of the claims 
included, at least by inference, the argument that sufficient 
evidence to establish a well-grounded claim is of record.  
Therefore, the Board finds that it is not necessary to remand 
the matter for the issuance of a supplemental statement of 
the case concerning whether or not the claims are well 
grounded.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92) at 7-10.

Where a claim is not well grounded it is incomplete, and the 
Department of Veterans Affairs (VA) is obliged under 
38 U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his application.  Robinette v. Brown, 
8 Vet. App. 69, 77-80 (1995).  In this case, the RO informed 
the appellant of the necessary evidence in the claims form he 
completed, in its notice of rating decision, and in the 
statement of the case.  The discussion below informs the 
veteran of the types of evidence lacking, and which he should 
submit for a well-grounded claim.  Unlike the situation in 
Robinette, in this case the veteran has not advised VA of the 
existence of any particular evidence which, if obtained, 
would render his claims well-grounded.

I.  Residuals of Head Injury

In his application for compensation, the veteran asserted 
that he was treated for a head injury at a university medical 
center in New Orleans, Louisiana, in August 1993.  Service 
medical records do not show treatment for such an injury.  
However, in a medical history given at the time of his 
medical examination for separation from service, the veteran 
reported that he had sustained a severe head laceration in 
1993 which was treated at a university medical center.  An 
examiner reported that the veteran's head, face, and scalp 
were clinically normal.  Several scars were identified, but 
none on the head.

During a VA examination in October 1996, the veteran told the 
examiner that in 1993 he hit his head and face on an air 
conditioner and that the resulting laceration required 
multiple sutures.  On examination, there was a one-half inch 
scar near his right eye and a two and three-quarters inch 
scar on his right forehead that extended into his hair.  The 
pertinent diagnostic impression was head and face injury.

Concerning the first element -- evidence of current 
disability as provided by a medical diagnosis - the VA 
examination report contains a pertinent diagnostic impression 
of head and face injury.  As for the second element -- 
evidence of incurrence or aggravation of a disease or injury 
in service - the veteran is competent to provide evidence of 
injury during active military service, and his statements 
must be accepted at face value for the purpose of determining 
whether the claim is well grounded.  

The veteran's claim must fail, however, as the record does 
not contain competent medical evidence of a nexus between 
current disability and the head injury that he reports 
occurred during his active military service.  In this 
respect, the Board notes that, as the claims folder does not 
contain any evidence, other than the veteran's statements, 
that such an injury occurred during such a time, the examiner 
must have relied upon the history given by the veteran, 
rather than upon his own evaluation of the current disability 
in comparison with the records of the claimed injury.  Cf. 
LeShore v. Brown, 8 Vet. App. 406 (1995) (evidence that is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute "competent medical evidence").  Moreover, the 
Board acknowledges that the veteran would be competent to 
provide evidence linking scars to the claimed in-service head 
injury.  A careful review of the veteran's written 
statements, however, does not disclose a statement that 
specifically links the scars found on VA examination in 1996 
with the claimed in-service head injury.

The Board concludes that the claim for service connection for 
residuals of a head injury is not well grounded.

II.  Residuals of Dislocation of the Left Shoulder

In the veteran's claim, he asserted that he sustained a 
shoulder injury in 1977.  The veteran's service medical 
records do not show that he had complaints, diagnoses, or 
treatment for a left shoulder injury.  However, in the report 
of medical history dated at the time of his medical 
examination for separation from service, the veteran 
indicated he had dislocated a shoulder in 1977.  The examiner 
indicated that the veteran's upper extremities were 
clinically normal.

During a VA general medical examination in October 1996, the 
veteran gave a history of left shoulder separation in 1978.  
His current complaint was of continuing pain in the shoulder.  
X-rays of the left shoulder were normal.  The examiner 
reported a diagnostic impression of status post left shoulder 
separation.

During a VA orthopedic examination, the veteran told the 
examiner that he dislocated his left shoulder in 1977 while 
playing football.  He reported that he was seen by a doctor 
and that X-rays showed no fracture.  His arm was placed in a 
sling.  His current complaint was of pain in the left 
shoulder off and on.  On examination, there was no swelling 
in the shoulder.  Ranges of motion in the left shoulder were 
somewhat decreased when compared to the right.  Flexion was 
150 degrees.  Abduction was 150 degrees.  Internal rotation 
was 50 degrees.  External rotation was 45 degrees.  The 
pertinent diagnosis was status post dislocation, left 
shoulder.

The diagnoses contained in the VA examination reports are 
sufficient evidence concerning the first element -- evidence 
of current disability as provided by a medical diagnosis - of 
a well-grounded claim.  The veteran's statements, again, may 
be sufficient evidence of in-service injury, if it could be 
established that the veteran was "in the active military, 
naval, or air service", as defined, when the injury that he 
describes occurred.  In this respect, the Board notes that 
the veteran did not provide the information requested to 
permit VA to verify his military service prior to February 
1979.  

Again, however, this claim must fail as the record does not 
contain competent medical evidence of a nexus between current 
disability and an injury that was incurred or aggravated 
during military service.  The veteran's assertions about the 
type of injury he sustained and the relationship, if any, 
between his current complaints and the claimed injury are 
afforded no probative weight in the absence of evidence that 
he has the expertise to render opinions about medical 
diagnoses and the etiology of his current symptoms.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
recitation in the VA examination report of the veteran's 
history, as provided by the veteran, without further medical 
comment, is insufficient as evidence of a nexus between 
current complaints and findings and any in-service injury.  
See LeShore v. Brown, 8 Vet. App. 406 (1995).

The Board concludes that the claim for service connection for 
residuals of dislocation of the left shoulder is not well 
grounded.


ORDER

Service connection for residuals of head injury and for 
residuals of left shoulder injury is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

